Case 2:17-cv-02288-AMD-JMW Document 67 Filed 08/31/21 Page 1 of 2 PageID #: 878
                                                                                                  FILED
                                                                                                  CLERK
                                                                                      8/31/2021 10:35 am
 UNITED STATES DISTRICT COURT                                                           U.S. DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK                                                      EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                                                        LONG ISLAND OFFICE
 WLIMINGTON SAVINGS FUND SOCIETY, FSB,

                             Plaintiff,                                        ORDER
                                                                               17-CV-02288 (AMD) (JMW)
                     -against-

 LENA WHITE,

                              Defendant.
 --------------------------------------------------------------X

 WICKS, Magistrate Judge:


          On August 30, 2021, the undersigned held a status conference to determine what, if any, discovery

 remains in this case. This is now the fifth scheduled status conference at which the pro se Defendant has

 failed to appear, despite being served by Plaintiff via overnight delivery this Court’s scheduling order

 directing the parties to appear. (DE 65.) The four other instances of her failure to appear were on October

 12, 2017 (DE 22), December 7, 2018 (DE 24), April 10, 2018 (DE 28) and August 18, 2021 (DE 64).

 Although Defendant’s repeated defiance of this Court’s orders is, to put it lightly, unacceptable, the case

 must and will move forward.

          The Court is forewarning Defendant that continued nonappearance and noncompliance with this

 Court’s orders could very well result in a recommendation of default.         See, e.g., Koutlakis v. CP Grill

 Corp., 19 CV 01669 (DLI)(CLP) (E.D.N.Y. Apr. 16, 2021), adopted in part (E.D.N.Y. June 10, 2021)

 (repeated failure to appear at status conferences led to entry of defaults as to some defendants, and

 admonishment of other); see also Granillo v. Belco Pipe Restoration, 13 CV 685 (JFB)(WDW) (E.D.N.Y.

 March 10, 2014) (Bianco, J.) (adopting Report and Recommendation of Magistrate Judge Wall, striking the

 answer and entering a default). Although that is not the Court’s recommendation at this time, Defendant is

 cautioned that failure to continue to abide by the deadlines and orders set forth herein is likely to lead to the

 issuance of an Order to Show Cause why the answer should not be stricken.




                                                              1
Case 2:17-cv-02288-AMD-JMW Document 67 Filed 08/31/21 Page 2 of 2 PageID #: 879



         Plaintiff’s counsel informed the Court that no outstanding discovery remains, nor are there any

 outstanding requests from Defendant. As such, the final discovery cut-off in this case is September 30,

 2021. Notwithstanding Plaintiff advising the Court it does not intend to seek summary judgment, the

 Court—again to accommodate Defendant’s pro se status—has set a deadline of October 10, 2021 for the

 parties to take the first step in summary judgment practice before the Hon. Ann M. Donnelly. A final

 pretrial conference is scheduled for October 25, 2021 at 1:30 pm via Zoom video. The Court will email

 a Zoom invitation closer to that date. All parties are directed to attend. Moreover, the parties are directed

 to confer and submit to this Court a joint proposed pretrial order, in compliance with Judge Donnelly’s

 Individual Practices and Rules, on or before October 20, 2021.

         Counsel for Plaintiff is hereby directed to serve copies of this Order upon Defendant and file proof

 of service on ECF.

 Dated: Central Islip, New York
        August 31, 2021


                                                           S O O R D E R E D:

                                                           /s/   James M. Wicks
                                                               JAMES M. WICKS
                                                           United States Magistrate Judge




                                                      2
